              Case 2:12-cr-00401-KJM Document 270 Filed 07/08/20 Page 1 of 1


 1 ERIN J. RADEKIN, SBN 214964
   1001 G Street, Suite 107
 2 Sacramento, CA 95814
   Telephone: (916) 504-3931
 3 Facsimile: (916) 447-2988
   Email: erinjradekin@gmail.com
 4
   Attorney for Defendant
 5 ALBERT LEE MITCHELL

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00401-KJM
12                                Plaintiff,
                                                         ORDER TO ENLARGE TIME
13                          v.
14   ALBERT LEE MITCHELL,
15                                Defendant.
16

17                                                       ORDER
18
             For the reasons set forth in the accompanying motion and declaration of counsel, and good cause
19
     appearing, the time to file defendant’s reply brief, is enlarged by 90 days, making it due on September 8,
20
     2020.
21

22           IT IS SO ORDERED.

23 DATED: July 8, 2020.

24

25

26

27

28

                                                         1
